               Case 5:19-cr-00377-WHA Document 31 Filed 09/27/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 AMIE D. ROONEY (CABN 215324)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        katherine.wawrzyniak@usdoj.gov
          andrew.dawson@usdoj.gov
 9        amie.rooney@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                       )   NO. CR 19-377 WHA
15                                                   )
             Plaintiff,                              )   STIPULATION TO EXCLUDE TIME FROM
16                                                   )   SEPTEMBER 24, 2019 TO OCTOBER 29, 2019
        v.                                           )   AND [PROPOSED] ORDER
17                                                   )
     ANTHONY SCOTT LEVANDOWSKI,                      )
18                                                   )
             Defendant.                              )
19                                                   )

20

21                                              STIPULATION
22           The parties made their initial appearance before the Honorable William Alsup on September 24,
23 2019. Following entry of the Stipulated Interim Protective Order (ECF 28), the government made its

24 first production of discovery. Additional productions will be forthcoming. At the parties’ request, the

25 Court set a further status conference for Tuesday, October 29, 2019, at 2:00 p.m. At that time, the

26 parties will discuss with the Court the Proposed Scheduling Order for the case. The parties stipulated,

27 and the Court ordered, that time between September 24, 2019 and October 29, 2019, be excluded for

28
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                1
              Case 5:19-cr-00377-WHA Document 31 Filed 09/27/19 Page 2 of 2



 1 effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

 2          The parties further stipulate, and ask the Court to find, that the requested continuance and

 3 exclusion of time are in the interests of justice and outweigh the best interest of the public and the

 4 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation and proposed order.

 7          IT IS SO STIPULATED.

 8 DATED: September 27, 2019                                       /s/                  ___
                                                          KATHERINE L. WAWRZYNIAK
 9                                                        ANDREW F. DAWSON
                                                          AMIE D. ROONEY
10                                                        Assistant United States Attorneys

11
     DATED: September 27, 2019                                     /s/               ___
12                                                        MILES EHRLICH
                                                          RAMSEY & EHRLICH LLP
13                                                        Counsel for Defendant Levandowski

14

15                                           [PROPOSED] ORDER

16          Based upon the facts set forth in the stipulation of the parties and the representations made to the

17 Court on September 24, 2019, this matter is continued until October 29, 2019, at 2:00 p.m. The time

18 between September 24, 2019, and October 29, 2019, is excluded from the running of the speedy trial

19 clock for effective preparation of counsel under 18 U.S.C. § 3161(h)(7)(B)(iv). Failure to grant the

20 continuance would deny the defendants’ counsel the reasonable time necessary to prepare, taking into

21 account the exercise of due diligence. The Court further finds that the ends of justice served by

22 excluding the time from September 24, 2019 to October 29, 2019 from computation under the Speedy

23 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

24 3161(h)(7)(A).

25          IT IS SO ORDERED.

26
            September 27, 2019.
27 DATED: ___________________                                     ___________________________
                                                                  HONORABLE WILLIAM ALSUP
28                                                                United States District Judge
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                2
